Hill, J.
The plaintiff, Mearl Griffith, sued William Hensley1 for damages as a result of a knifing by William Hicks, allegedly pursuant to a conspiracy between Hensely and Hicks.
The trial judge, after hearing all of the testimony, reached the conclusion that the evidence did not: establish the existence of a conspiracy between Hicks and Hensley to commit an act of violence against the plaintiff, and dismissed the action against Hensley.
The plaintiff appeals.
The appeal presents no issue of law. Assuming there was evidence from which the trial judge could have found the existence of a conspiracy, we agree with the trial court — and this is conclusive of the appeal — that the evidence was not of such a character as to compel such a finding.
The able trial judge summed up his views in these words:
“. . . I can’t find that there was a conspiracy between Hicks and Hensley that they would do damage to . . . Griffith, and even if I did find that there was some desire to do it, there is no testimony which would justify me in concluding that it was to be effected by some act of violence.”
The plaintiff simply failed to carry his burden of persuasion in the trial court, i.e., the burden of convincing the trier of the facts that the defendant Hensley had conspired with Hicks to do violence to the plaintiff.
The judgment of dismissal is affirmed.
Finley, C. J., Weaver, Rosellini, and Foster, JJ., concur.

The action is also against Mrs. Hensley and the marital community; William Hensley will, however, be referred to as though he were the only defendant.